Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/7/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 5/29/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

In claim 4, the recitation “V-based phosphates/silicates” is unclear as to whether or not the active materials contain all of “V-based phosphates/silicates” or just one of those recited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US 2017/0054177).
Hung discloses a battery, comprising:
A cathode, wherein the cathode is formed from metal current collector coated with one or more active cathode materials; an  anode, wherein the anode is formed from metal current collector coated with one or more active anode materials; an electrolyte between the cathode and plurality of anode. 
Regarding claim 1, the recitations “road embedded battery”, “vertically-oriented metal current collectors”, and “wherein the plurality of cathodes, the plurality of Ex Parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114.
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a battery having a plurality of cells depending on the required amount of power for its intended purpose.
Regarding claim 4, the active cathode materials include one or more of materials selected from the group consisting of: Mn-based oxides/phosphates/silicates, V-based phosphates/silicates, metal hexacyanoferrates, and activated carbon; and
wherein the active anode materials include one or more of materials selected from the group consisting of sodiated metal oxides, sodiated metal sulfides, and metal phosphates [0021].
Regarding claim 5, the electrolyte includes one or more aqueous solutions selected from the group consisting of: NaCl, Na2SO4, CH3COONa, NaNO3, ZnC12, ZnSO4, Zn(CH3COO)2, Zn(NO3)2, NiC12, NiSO4, Ni(CH3COO)2, Ni(NO3)2, MnC12, MnSO4, Mn(CH3COO)2, and Mn(NO3)2 [0019].

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hung (US 2017/0054177) as applied to claim 1, in view of Cairns (US 3666560)).
Regarding claim 6, the vertically-oriented metal current collectors include corrugated metal, Cairnes teaches a battery having a corrugated current collector.  It .


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Hung (US 2017/0054177).  Hung does not disclose nor suggest: the vertically-oriented oriented metal current collectors include sheet pile, as claimed in claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724